Title: To George Washington from William Livingston, 21 December 1778
From: Livingston, William
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] 21 Decr 1778
  
I have to acknowledge your Excellency’s favours of the 16th and 17th instant.
From your Excellency’s known disposition to afford this State all the assistance which the circumstances of your Troops will permit, I think the reasons assigned in your Letter of the 16th against sending a detachment into Monmouth, have their weight; and one is often obliged to make those applications against one’s own Judgment, for the satisfaction, & through the solicitations of others.
I am happy to find your Excellency concur with me in Sentiment respecting the prisoners lately belonging to the British ship stranded on our coast; and I have acquainted Collo. Beaty that they are to be considered as the prisoners of this State, and to be delivered to the order of Mr Boudinot our Commissary. I am exceedingly pleased with the plan your Excellency proposes in your Letter of the 17th for suffering flag boats to pass only once a month except on extraordinary occasions. For the Inhabitants of the States, who have no military business to transact it is quite sufficient; and the inconvenience of being delayed for that space of time, when such establishment is found necessary for the public good, ought to be, and by all true Whigs, will be, chearfully acquiesced in. Indeed of all those who have applied to me for recommendations to the commanding officer at Elizabeth Town to go to Staten Island or New York not above one in twenty appeared intitled to that indulgence; and many of them were as venemous Tories as any in the country. It is either from a vain curiosity (extremely predominant in women) cloaked with the pretence of securing their debts or effects in which they seldom, if ever, succeed; or for the sake of buying tea & trinkets (for which they would as soon forfeit a second paradise, as Eve did the first, for the forbidden fruit) that they are perpetually prompted to those idle rambles. I have accordingly been very sparing in gratifying their requests; but have often had the mortification to find that many of those whom I had denied, were notwithstanding succesful in their subsequent addresses to the military officers, who from a mistaken complaisance seemd in capable of resisting the solicitations of those eloquent & pernicious vagrants. the men are still more seriously mischievous, & go with commercial motives, & to secure capital Quantities of British merchandize.
  By a late Law, our Legislature has made it penal, for any of the Inhabitants of this State to go into the Enemy’s lines without your Excellency’s pass, or mine; and I am sure I shall not find myself disposed to  
    
    
    
    grant any, but in cases in which the principles of Charity or humanity evidently appear to require it.
I hope the capture of the 30 dutch vessels by the Enemy on their passage to the west indies on pretence of their being intended for America laden with French goods will animate their High Mightynesses to vindicate their rights, and protect their commerce. I have the honour to be with the highest esteem Dear Sir your Excellency’s most obedient Servant

  Wil: Livingston

